


Exhibit 10.41

 

LEASE AGREEMENT

 

LANDLORD:

UNIVERSITY RESEARCH PARK, INCORPORATED

 

 

TENANT:

EXACT SCIENCES CORPORATION

 

 

PROPERTY:

441 Charmany Drive, 2nd Floor

 

Madison, Wisconsin 53719

 

 

DATE:

November 1, 2009

 

--------------------------------------------------------------------------------


 

UNIVERSITY RESEARCH PARK

 

LEASE AGREEMENT

 

This Lease is made by and between University Research Park, Incorporated, a
Wisconsin non-stock corporation (hereinafter referred to as “Landlord”), and
Exact Sciences Corporation, a Delaware corporation (hereinafter referred to as
“Tenant”), as of November 1, 2009.

 

W I T N E S S E T H :

 

IT IS HEREBY AGREED, by and between the parties hereto, in consideration of the
covenants and agreements set forth in this Lease, as follows:

 

1.  PREMISES AND TERM

 

1.1.         Leased Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord on the terms and provisions and subject to the
conditions hereinafter set forth in this Lease, the following described
premises:

 

The second floor of the building (the “Building”) located at 441 Charmany Drive,
Madison, Dane County, Wisconsin, consisting of approximately 17,500 rentable
square feet of space (herein referred to as the “Leased Premises”) and all
Common Area (defined below) situated upon the property described in Exhibit A
attached hereto (the Property described in Exhibit A is referred to herein as
the “Landlord’s Property”). The location of the Leased Premises on the
Landlord’s Property is indicated on the map attached hereto as Exhibit B-1, and
the floor plan attached hereto as Exhibit B-2.

 

1.2.         Term of Lease.  The term of this Lease (“the Term”) shall begin on
November 1, 2009 (“the Commencement Date”) and, unless otherwise terminated in
accordance with the terms of this Lease, shall end at midnight on October 31,
2014 and, as applicable, shall include the Extended Term (as hereinafter
defined).  In addition, Tenant shall have one (1) option to extend the Term for
a period of five (5) years (the “Extended Term”).  If Tenant exercises its
option, the resulting Extended Term shall begin upon the expiration of the
original Term, and all terms, covenants and provisions of this Lease shall apply
during the Extended Term with the exception that (i) Tenant shall not have any
further option to extend the Term; and (ii) base rent shall be due and payable
as provided in Section 2.1 below.  If Tenant elects to exercise its option to
extend, provided this Lease is in full force and effect and Tenant has performed
all of the terms, covenants and provisions hereof on Tenant’s part to be
performed, Tenant shall do so only by giving Landlord notice in writing of its
intention to exercise its option to extend not later than six (6) months prior
to the expiration of the original Term.  If at any time during the Term, Tenant
vacates the Leased Premises, Tenant shall automatically forfeit its option to
extend the Term as more particularly described herein.

 

1.3.         Condition of Leased Premises.  Landlord shall deliver, and Tenant
shall accept the Leased Premises in AS-IS, WHERE-IS condition without any
representations and/or warranties with respect to said condition. 
Notwithstanding the foregoing, Landlord shall service,

 

2

--------------------------------------------------------------------------------


 

as necessary, as of the Commencement Date, the roof of the Building and the HVAC
system, electrical and plumbing systems exclusively serving the Leased Premises
so that same shall be in good order, condition and repair as of the Commencement
Date.  In addition, in order to separate the Leased Premises from other tenant
spaces located within the Building, Landlord shall: (i) install locks on the
doors located at the top of the east and west stairwells serving the Leased
Premises on or before the Commencement Date; and (ii) install three
(3) additional doors in the lobby located on the first floor of the Building on
or before the date that is three (3) months after the Commencement Date.

 

1.4.         Security Deposit.  Tenant shall pay to Landlord upon execution of
this Lease the sum of Twenty-One Thousand Eight Hundred Seventy-Five and No/100
Dollars ($21,875.00) as security for the performance of the obligations hereof
by Tenant, payable in the form of cash or equivalent.  This security deposit
shall be returned to Tenant within thirty (30) days following the termination of
this Lease, less any amount appropriately applied by Landlord to cure a Tenant
default.

 

2.  RENT

 

2.1.         Base Rent.  Tenant shall pay to Landlord at its office in Madison,
Wisconsin, or such other place as Landlord may designate in writing, and without
any deduction or offset whatsoever, as base rent, the following amounts in
advance on or before the first day of each calendar month during the period
indicated:

 

 

 

Rent per
Square Foot*

 

Annual
Amount

 

Monthly
Amount

 

11/01/09 – 10/31/10

 

$

15.00

 

$

262,500.00

 

$

21,875.00

 

11/01/10 – 10/31/11

 

$

15.38

 

$

269,062.50

 

$

22,421.88

 

11/01/11 – 10/31/12

 

$

15.76

 

$

275,789.06

 

$

22,982.42

 

11/01/12 – 10/31/13

 

$

16.15

 

$

282,683.79

 

$

23,556.98

 

11/01/13 – 10/31/14

 

$

16.56

 

$

289,750.88

 

$

24,145.91

 

 

--------------------------------------------------------------------------------

*The base rent listed above reflects annual increases of two and one-half
percent (2.5%) annually.  The first such annual increase shall occur on
November 1, 2010 and shall occur annually on each November 1 thereafter
occurring during the Term, including without limitation, the Extended Term, if
applicable.  If, during the Term,  Landlord and Tenant agree to an expansion of
the Leased Premises, the base rent  per square foot due and payable with respect
to such expansion of the Leased Premises shall be at the same rate as the base
rent per square foot then due and payable under this Lease.

 

If the Term does not commence on the first day of a calendar month, the base
rent for such fractional month shall be computed pro rata on the basis of thirty
(30) days per month and paid to Landlord on the first day of the next succeeding
calendar month along with the rent for such succeeding month.

 

3

--------------------------------------------------------------------------------


 

2.2.         Additional Rent.  During the Term, in addition to base rent, Tenant
shall pay as part of the consideration for this Lease and as additional rent,
hereinafter designated “additional rent,” all additional amounts hereinafter
provided for and the same shall be payable upon Landlord’s demand except as
otherwise expressly provided, including, but not limited to Tenant’s
Proportionate Share, as defined in Section 5.6. of real estate taxes, Common
Area charges, and Tenant’s Proportionate Share of Landlord’s insurance and
utilities.  Landlord reserves the right to deviate from the estimates so that
the amounts due as additional rent for the Leased Premises are consistent with
the amounts due as additional rent as determined by the more detailed provisions
pertaining thereto within this Lease.  Consistent with the forgoing, Tenant
agrees to pay those amounts, if any, in excess of the estimates set forth above.

 

2.3.         Past Due Rent.  If Tenant shall fail to pay when due any base rent
or additional rent, and such amount shall not be paid within ten (10) days after
the date when due, such unpaid amounts shall bear interest from the due date
thereof to the date of payment at the rate of ten percent (10%) per annum or the
prime interest rate then charged by the U.S. Bank National Association or its
successors or assigns, whichever is greater.

 

2.4.         Real Estate Taxes.  Landlord shall pay all general taxes on
Landlord’s Property, including all general real estate taxes, personal property
taxes on Landlord’s personal property located at Landlord’s Property and
installments for special assessments arising during the Term.  Tenant agrees to
reimburse Landlord for Tenant’s Proportionate Share of such taxes and
assessments.

 

Tenant’s obligation for each tax described in this section shall be further
prorated for the first year of this Lease between Landlord and Tenant as of the
Commencement Date of this Lease. Tenant’s obligation for each tax described in
this section shall be further prorated for the last year of the Term as of the
last day of the Term.

 

Tenant shall, upon notice from Landlord, pay in escrow to Landlord one-twelfth
(1/12) its Proportionate Share of the estimated annual real estate taxes,
personal property taxes and installments for special assessments for Landlord’s
Property on the first day of each month after such request, provided, however,
that if the sum of such installments shall be less than the total amount of
Tenant’s Proportionate Share of such taxes, Tenant shall pay such deficiency at
least ten (10) days in advance of the due date of such taxes, taking into
account any installment payment arrangements offered by the taxing authority
without the imposition of any finance charge, penalty or other cost.  Tenant’s
escrow payment shall be applied by Landlord to the payment of the taxes on the
Landlord’s Property.  At the termination of this Lease, Tenant shall promptly
pay Landlord for Tenant’s Proportionate Share of the estimated taxes based upon
that portion of the termination year that exceeds the amount of tax payments
from Tenant then held in escrow.  Such estimate shall be based upon the taxes
for the preceding year.  Any payment by Tenant in excess of its Proportionate
Share of taxes for any tax year shall be refunded to Tenant within ninety (90)
days after the expiration of such tax year.

 

For the purpose of this Section 2.4, Tenant’s Proportionate Share shall be
calculated by dividing the rentable square footage of the Leased Premises by the
rentable square footage of all buildings located from time to time on Landlord’s
Property.

 

4

--------------------------------------------------------------------------------


 

3.  INSTALLATIONS, REPAIRS AND

MAINTENANCE OF LEASED PREMISES

 

3.1.         Maintenance by Tenant.  Tenant shall at all times keep the Leased
Premises and all partitions, doors, fixtures, equipment and appurtenances
thereof (including but not limited to electrical, lighting, HVAC, and plumbing
equipment, lines and fixtures servicing only the Leased Premises) in good order,
condition and repair, reasonable wear and tear excepted. If Tenant refuses or
neglects to repair property as required hereunder and to the reasonable
satisfaction of Landlord as soon as reasonably possible after written demand,
Landlord may make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant’s property or to Tenant’s business by reason
thereof and upon completion thereof, Tenant shall pay Landlord’s costs for
making such repairs plus twenty percent (20%) for overhead, upon presentation of
bill therefor, as additional rent. When used in this section, the term “repairs”
shall include replacements and renewals when necessary and all such repairs
shall be equal in quality and class of original work.

 

3.2.         Maintenance by Landlord.  Landlord shall keep foundations, exterior
walls, roof and all other interior and exterior structural members of the Leased
Premises and all Common Areas including, shared use equipment and any
electrical, HVAC, and plumbing lines and equipment not exclusively servicing the
Leased Premises (all of which shall be considered as part of the Common Areas)
in good repair and shall have access to the Leased Premises for such purpose,
but Landlord shall not be required to make any such repairs which become
necessary or desirable by reason of the negligence of Tenant, its agents,
servants, employees or customers.  Landlord shall enter into service contracts
on all heating, ventilating and air conditioning units, including but not
limited to changing filters, checking belts and oiling of units.  Tenant shall
pay its Proportionate Share of the cost of such contracts as a Common Area
charge pursuant to Section 5.5.

 

3.3.         Signs.  Upon completion of the multi-tenant monument sign located
immediately adjacent to the Building (the “Monument Sign”), Tenant shall,
subject to the terms and conditions of this Section 3.3, have the right to
install its sign panel on the Monument Sign in the location designated by
Landlord.  Landlord shall make available suite number signage and lobby
directory signage.  All exterior signs to be installed by Tenant shall be
approved in advance in writing by the Design Review Board appointed by the Board
of Regents of the University of Wisconsin System. All signs to be installed by
Landlord shall be approved in advance in writing by the Design Review Board.

 

Tenant shall remove all signs installed by Tenant at the termination of this
Lease. Such installations and removals shall be made in such a manner as to
avoid injury, defacement or any other damages to the buildings and improvements.
The cost of repairing any damage to the building caused by the installation,
removal, or maintenance of the sign shall be borne by the Tenant.

 

The cost of all signs, other than those furnished by Landlord, including the
installation, maintenance, and removal thereof, shall be the responsibility of
the Tenant.

 

5

--------------------------------------------------------------------------------


 

3.4.         Alterations, Changes and Installations by Tenant.  Tenant shall not
make or cause to be made any alterations, additions or improvements
(collectively, “Alterations”) to the Leased Premises, or cause to be installed
any fixtures, interior or exterior lighting, plumbing equipment or mechanical
equipment within the Leased Premises or any Common Areas without the prior
written consent of Landlord, not to be unreasonably withheld, conditioned or
delayed.  Any such Alterations shall be made by Tenant, at Tenant’s sole cost
and expense, using a competitive bid process.  With respect to the making of any
such Alterations, Tenant, at Tenant’s sole cost and expense, shall hire a
general contractor, which general contractor shall be subject to Landlord’s
approval, not to be unreasonably withheld, conditioned or delayed.

 

3.5.         Fixtures and Equipment.  Subject to Section 3.4, Tenant may, at its
own expense, furnish and install such business and trade fixtures in and on the
Leased Premises as may be necessary or desirable for Tenant’s business. Upon
expiration of this Lease, Tenant may remove such business and trade fixtures
provided that Tenant shall promptly repair any damage caused by their removal. 
Landlord and Tenant acknowledge that all business and trade fixtures located
within the Leased Premises prior to the Commencement Date that are not installed
by Tenant are the property of the Landlord.  Tenant may, at its own expense,
install equipment within the Leased Premises and such equipment shall remain the
property of Tenant and shall be removed by Tenant upon the termination of this
Lease.

 

3.6.         Liens and Obligations.  Tenant agrees not to create or to permit
others to create any lien or obligations against Landlord or the Leased Premises
in making alterations, repairs or in installing materials, fixtures or
equipment.  If a lien or obligation is claimed against Landlord or the Leased
Premises, Tenant shall either (a) provide Landlord with a bond in the amount of
that claim, or (b) cause that claim to be released.  Tenant further agrees to
hold Landlord harmless from all claims and demands by any third party in any
manner connected with such alterations, repairs or installations or with
Tenant’s occupancy for such purpose.  Tenant shall comply with all laws and all
directions, rules and regulations of all governmental regulatory bodies or
officials having jurisdiction over such alterations, repairs or installations,
except that Tenant shall not be required to comply with any laws, regulations or
orders by governmental authority necessitating structural alterations, changes,
repairs or additions, unless made necessary by the act or work performed by
Tenant, in which case Tenant shall so comply, at its own expense, after first
procuring the written consent of Landlord.

 

4.  CONDUCT OF BUSINESS

 

4.1.         Business Use.  It is understood and agreed that the Leased Premises
shall be used and occupied by Tenant for general office, laboratory, and storage
purposes. Tenant shall not use the Leased Premises for any use not identified as
a permitted use by any zoning ordinance or other governmental regulation
relating to the Leased Premises or approved as a conditional use by the
governmental bodies having zoning authority. No use shall be permitted, or acts
done, which will cause a cancellation of any insurance policy covering the
Leased Premises. Tenant shall not sell, permit to be kept, used or sold in or
about the Leased Premises any article which may be prohibited by the standard
form of fire insurance policy. In the event Tenant’s use of the Leased Premises
results in an increase in the cost of any insurance relating to the Landlord’s
Property, Tenant shall pay such additional cost to Landlord upon demand. Tenant
shall comply with all applicable laws, ordinances, regulations, and/or deed and
plat restrictions affecting the

 

6

--------------------------------------------------------------------------------


 

use and occupancy of the Leased Premises. Tenant shall not commit, or permit to
be committed, any waste or nuisance on the Leased Premises.

 

4.2.         Utility Charges.  Landlord shall furnish to the Leased Premises
heat, gas, sewer, electricity and other utilities.  Tenant shall be solely
responsible for and promptly pay all charges for heat, water, gas, sewer,
electricity or any other utility used or consumed in the Leased Premises,
including supplemental heating. In the event utilities are not separately
metered, Tenant shall pay Tenant’s Proportionate Share of utility costs for the
Leased Premises.  For the purpose of this Section 4.2., Tenant’s Proportionate
Share shall be calculated by dividing the rentable square footage of the Leased
Premises by the rentable square footage of the building in which the Leased
Premises is located or another appropriate allocation method which fairly
allocates utility costs between tenants in the building based on differing
usage, e.g. laboratory versus office use.  In addition, during those portions of
the Term in which the first floor of the Building (the “First Floor”) is leased
to EMD Chemicals Inc. (“EMD”) but is not occupied, Landlord and Tenant hereby
acknowledge and agree that (i) Landlord shall have the right to allocate the
utility costs of the Building as Landlord deems reasonably appropriate based
upon those portions of the Building that are then-currently occupied; and
(ii) in no event shall the utility costs allocated to the unoccupied portion of
the First Floor exceed $1.25 per square foot per annum.  In no event shall
Landlord be liable for an interruption or failure in the supply of any such
utilities to the Leased Premises.

 

4.3.         Taxes on Leasehold.  Tenant shall be responsible for and shall pay
before delinquency all municipal, county, state, or other taxes assessed during
the Term against any leasehold interest or personal property of any kind, owned
by or placed in, upon or about Leased Premises by Tenant.

 

4.4.         Assignment or Subletting.  Tenant shall have the right to assign
this Lease to (a) any affiliate of Tenant; (b) to the entity resulting from any
corporate reorganization to which Tenant is a party; (c) any entity resulting
from a merger; or (d) to an entity purchasing substantially all of the assets of
Tenant, provided such an assignment shall not release Tenant from the covenant
to pay rent or any other covenant owed by Tenant to Landlord under this Lease. 
Except as provided in (a), (b), (c) and (d) preceding, Tenant agrees not to
sell, assign, mortgage, pledge or in any manner transfer this Lease or any
estate or interest thereunder and not to sublet the Leased Premises or any part
or parts thereof without the prior written consent of Landlord in each instance
which consent shall not be unreasonably withheld, conditioned or delayed. 
Notwithstanding anything to the contrary set forth herein, Landlord hereby
grants its consent to a sublease (the “Aldevron Sublease”) of all or any portion
of the Leased Premises by Tenant, as sublessor, to Aldevron LLC, as sublessee. 
Landlord’s consent to the Aldevron Sublease does not constitute a consent to any
subsequent subletting or assignment and does not relieve Tenant or any person
claiming under or through Tenant of the obligation to obtain the consent of
Landlord with respect to any future assignment or sublease.  One hundred percent
(100%) of any consideration paid to Tenant for a sublease or assignment that
exceeds the amount Tenant must pay Landlord under this Lease (the “Excess
Consideration”) shall be paid to Landlord.  Where a part of the Leased Premises
is subleased or assigned, there shall be a prorating of the rent payable under
this Lease and the rent payable under the assignment or the sublease to
determine whether Excess Consideration is payable to Landlord.  Excess
Consideration shall exclude reasonable leasing commissions paid by Tenant,
payments

 

7

--------------------------------------------------------------------------------


 

attributable to the amortization of the cost of Tenant improvements made to the
Leased Premises at Tenant’s cost for the assignee or subtenant, and other
reasonable, actual cash out-of-pocket costs paid by Tenant, such as attorneys’
fees directly related to Tenant’s obtaining an assignee or sublease.  Tenant
shall pay this Excess Consideration to Landlord at the end of each calendar year
during which Tenant collects any Excess Consideration.  Each payment shall be
sent with a detailed statement showing the total consideration paid by the
subtenant or assignee and any exclusions from consideration permitted by this
section.

 

Consent by Landlord to one assignment of this Lease or to one licensing or
subletting of the Leased Premises shall not be a waiver of Landlord’s rights
hereunder as to subsequent assignment or subletting, or act to release any
guaranty of this Lease, Landlord’s rights to assign this Lease are and shall
remain unqualified.  Furthermore, Landlord’s consent to any assignment or
sublease shall not, in the absence of language to the contrary contained within
said assignment or sublease, release Tenant from the covenant to pay rent or any
other covenant owed by Tenant to Landlord under this Lease.

 

4.5.         Corporate Ownership.  If the Tenant is a corporation and if at any
time during the Term any part or all of the corporate shares of said corporation
shall be transferred by sale, assignment, operation or law or other disposition
(except transfers by gift, bequest or inheritance) so that the result of such
transfer would be the loss of voting control of said corporation by the person
or persons owning a majority of said corporate shares at the date of this Lease,
the Tenant shall notify the Landlord in writing of such changes in voting
control and Landlord may terminate this Lease by giving Tenant written notice of
such termination within ninety (90) days after receipt of Tenant’s notice. This
section, however, shall not apply if on the date this Lease is executed the
Tenant is a corporation, the outstanding common stock of which is listed on a
recognized security exchange, or if at least eighty percent (80%) of the
Tenant’s stock is owned by another corporation, the common stock of which is so
listed.

 

4.6.         Rules and Regulations.  The rules and regulations appended to this
Lease as Exhibit C are hereby made a part of this Lease.  The rules and
regulations adopted by the Landlord shall be in writing and provided to Tenant
in order to be effective.  Tenant agrees to comply with and observe the
rules and regulations. Tenant’s failure to keep and observe said rules and
regulations shall constitute a breach of the terms of this Lease in the manner
as if the same were contained herein as covenants. Landlord reserves the right
from time to time to amend or supplement said rules and regulations and to adopt
and promulgate additional rules and regulations applicable to Leased Premises,
and the property described in Exhibit A, provided that such additional rules and
regulations apply equally to all lessees with the project and do not
unreasonably interfere with Tenant’s use and enjoyment of the Leased Premises.
Any such additional rules and regulations, and amendments and supplements, if
any, shall be given to Tenant in writing, and Tenant agrees thereupon to comply
with and observe all such rules and regulations and amendments thereto and
supplements thereof.

 

4.7.         Surrender.  On the last day of the Term, including any option term,
or upon the sooner termination thereof, Tenant shall peaceably and quietly
surrender the Leased Premises and all improvements thereon in the same condition
as at the commencement of this Lease, in good order, condition and repair, fire
and other unavoidable casualty, and reasonable wear and tear excepted. All
alterations, additions, and improvements other than business and trade fixtures

 

8

--------------------------------------------------------------------------------


 

which may be made or installed by either Landlord or Tenant upon the Leased
Premises or in common areas including business and trade fixtures installed by
Tenant pursuant to Section 3.5, shall remain the property of Landlord and shall
remain upon and be surrendered without disturbance, molestation or injury at the
termination of the Term, whether by the elapse of time or otherwise, all without
compensation or credit to Tenant. Tenant shall remove all equipment and personal
property and shall repair any damage occasioned by such removal.  Any personal
property not removed by Tenant shall be deemed abandoned and shall become the
property of Landlord; provided, that the Landlord shall have the option to
effect said removals and Tenant shall pay Landlord, on demand, the cost of
removal thereof, with interest at the rate of ten (10%) percent per annum from
the date of such removal by Landlord, or the prime interest rate established by
U.S. Bank National Association or its successors or assigns, whichever is
higher.

 

The delivery to Landlord at the place then fixed for the payment of rent of the
keys to the Leased Premises shall constitute surrender of the premises by Tenant
and acceptance of the keys by Landlord shall constitute acceptance by Landlord
of such surrender. Such acceptance by Landlord shall not constitute a waiver of
any rights to recover damages under terms of this Lease. This method of
surrender shall not be exclusive and shall be in addition to all other methods
of surrender.

 

Anything in this section to the contrary notwithstanding, at any termination of
this Lease, Landlord shall have a lien upon all of the property of Tenant then
located in or upon the Leased Premises to secure the payment of any amounts due
from Tenant to Landlord by reason of this Lease or to secure the payment of
damages, and Landlord may retain possession of such property until payment in
full of said amounts. Said lien shall not be defeated by placing such property
in storage. If Tenant has not redeemed said property within ninety (90) days
after the termination of said Lease, Landlord may sell such property at public
or private sale without further notice to Tenant, and shall apply in a
reasonable manner determined by Landlord the proceeds of sale to reduce the
amounts then owed from Tenant to Landlord.

 

5.  COMMON USE AREAS AND FACILITIES

 

5.1.         Common Area.  As used herein, “Common Area” shall include those
improvements on and all areas within Landlord’s Property which are designed for
common use and benefit, exclusive of space in buildings (or any additional
buildings) designed for rental to tenants as the same may exist from time to
time. Landlord reserves the right to change building perimeters, add additional
buildings, drives, or other structures and to make other changes desired,
provided that reasonable access to and use of the Leased Premises is provided
and Landlord uses reasonable measures to minimize any disruption or interruption
to the conduct of Tenant’s business operations at the Premises.

 

5.2.         Use of Common Area.  Landlord hereby grants to Tenant, its
employees, agents, customers and invitees, the nonexclusive right during the
Term to use the Common Areas and all equipment and fixtures therein as the same
may exist from time to time, such use to be in common with Landlord and all
tenants of Landlord from time to time, its and their employees, agents,
customers and invitees, except when the same are being repaired.

 

9

--------------------------------------------------------------------------------


 

5.3.         Operation and Maintenance.  The Common Area shall at all times be
subject to the exclusive control and management of Landlord and Landlord shall
manage, operate, repair and maintain the Common Area and its facilities in a
clean and sightly condition. The manner in which such area and facilities shall
be maintained and the expenditures therefor shall be at the Landlord’s sole
discretion.  Landlord reserves the right to add and remove equipment and
fixtures from the Common Areas in its sole discretion.

 

5.4.         Preventing Public Rights.  If Landlord deems it necessary in order
to prevent the acquisition of special rights, Landlord may from time to time
close all or any portion of the Common Area or take such action as shall be
reasonably appropriate for that purpose.

 

5.5.         Charge for Common Area and Facilities.  During the Term, Tenant
shall pay to Landlord an annual charge which shall be Tenant’s Proportionate
Share of the Landlord’s actual cost of operating, repairing, and maintaining the
Common Area and other facilities which shall include, but shall not be limited
to common conference rooms, kitchen areas, hallways and lobbies, driveways,
parking areas, landscaped and vacant areas, area-ways, walks, curbs, corridors,
gardens, sanitary and storm sewers, signs, public facilities such as washrooms,
drinking fountains, toilets, the cost of operating, repairing, lighting,
heating, air conditioning, cleaning, painting, removing of snow, ice and debris,
policing and inspecting, insurance for hazards and other risks, maintenance
including but not limited to such repair of paving, curbs, walkways, driveways,
landscaping and drainage and lighting facilities as may be necessary from time
to time to keep the same in good condition and repair, a reasonable allowance
for the depreciation of maintenance equipment, a reasonable allowance for
Landlord’s overhead costs in conjunction with the foregoing, and all costs and
expenses other than those of a capital nature, but excluding legal fees
recovered by Tenant from Landlord in any litigation relating to this Lease.
Landlord reserves the right to charge separate and reasonable user fees for
certain equipment and fixtures located in the Common Areas.  Landlord shall
provide Tenant with an itemized statement of Common Area costs and user fees.

 

Tenant shall have the right, upon not less than ten business days notice, to
audit Landlord’s records regarding the Common Area Costs provided (i) the audit
is conducted at Landlord’s home office during Landlord’s normal business hours;
and (ii) the audit is done at Tenant’s sole cost and expense.  Tenant shall
deliver to Landlord a copy of the results of the audit within ten days of its
receipt by Tenant.

 

5.6.         Formula For Proportionate Share.  The annual charge for Common Area
maintenance and facilities shall be computed on the basis of twelve (12)
consecutive calendar months commencing and ending on dates designated by the
Landlord and shall be paid in advance in monthly installments on the first day
of each calendar month in an amount estimated by Landlord. Within sixty (60)
days after the end of each such twelve (12) month period, Landlord shall
determine and furnish to Tenant a computation of the actual amount charged for
such period; and the amounts so estimated and paid during such period shall be
adjusted promptly (including adjustments on a pro rata basis for any partial
such period at either end of the Term) by one party’s paying to the other
whatever amount is necessary to effectuate such adjustment.  Tenant, at Tenant’s
sole cost and expense, shall have the right to conduct an audit of Common Area
maintenance and facilities charges.  Any such audit shall be limited to the
current year and the two (2) previous years.  In the event the audit reveals a
discrepancy, Landlord and

 

10

--------------------------------------------------------------------------------


 

Tenant shall work together diligently to resolve such discrepancy in a timely
and equitable manner.

 

The Tenant’s Proportionate Share of the Landlord’s actual costs defined in this
Article which are applicable to all tenants occupying space on Landlord’s
Property shall be that proportion which the rentable area in the Leased Premises
bears to the total rentable area in the buildings located from time to time on
the Landlord’s Property.  If Landlord restricts use of certain Common Areas or
equipment and fixtures within Common Areas to Tenant’s dwelling or buildings in
which such Common Areas are located, the expenses of such Common Areas shall be
allocated among tenants of that particular building or buildings, not all
buildings on Landlord’s Property.  In that case, Tenant’s Proportionate Share
shall be that portion which the rentable area in the Leased Premises bears to
the total rentable area in the building or buildings to which the costs being
allocated apply.

 

5.7.         Basis For Changes.  Changes in any particular floor area occurring
during any calendar month shall be effective on the first day of the next
succeeding calendar month and the amounts of any floor area in effect for the
whole of any year shall be the average of the total amounts in effect on the
first day of each calendar month in such year.

 

5.8.         Hazardous Materials.  Landlord represents and warrants that, as of
Commencement Date there are no Hazardous Materials (as hereinafter defined)
present in the Leased Premises or in, on or under Landlord’s Property.  Landlord
agrees that the remediation, removal or neutralization, if and to the extent
required by Environmental Regulations (as hereinafter defined), of any Hazardous
Materials in the Leased Premises or in, on or under the Landlord’s Property
shall be done by Landlord, at its sole cost and expense, if such Hazardous
Materials discovered were not introduced in the Leased Premises or in, on or
under the Landlord’s Property by Tenant, its agents, employees or contractors. 
Tenant agrees that the remediation, removal or neutralization, if and to the
extent required by Environmental Regulations, of any Hazardous Materials in the
Leased Premises or in, on or under the Landlord’s Property shall be done by
Tenant, at its sole cost and expense, if such Hazardous Materials discovered
were introduced in the Leased Premises or in, on or under the Landlord’s
Property by Tenant, its agents, employees or contractors.  “Hazardous Materials”
shall mean (i) any waste, material or substance (whether in the form of a
liquid, a solid, or a gas and whether or not air-borne) which is deemed to be a
pollutant or a contaminant, or to be hazardous, toxic, ignitable, reactive,
infectious, explosive, corrosive, dangerous, harmful or injurious to public
health or to the environment, and which is now or becomes regulated in the
future by or under the authority of any applicable local, state or federal laws,
judgments, ordinances, orders, rules, regulations, codes or other governmental
restrictions or requirements, any amendments or successor(s) thereto,
replacements thereof or publications promulgated pursuant thereto, relating to
environmental quality, health, safety, contamination and clean-up (collectively
“Environmental Regulations”, and individually, “Environmental Regulation”);
(ii) petroleum; (iii) asbestos and asbestos containing materials; (iv) any
polychlorinated biphenyl; and (v) any radioactive material. Landlord and Tenant
each agree that neither Landlord nor Tenant shall cause any Hazardous Materials
to exist on, or to escape, seep, leak, spill or be discharged, emitted or
released from Landlord’s Property during the Term in violation of any applicable
Environmental Regulation.

 

11

--------------------------------------------------------------------------------

 

5.9.         Landlord’s Indemnity.  Landlord hereby indemnifies Tenant, its
successors and assigns, and their respective agents, contractors, employees,
members, partners, officers, and directors (“Tenant Indemnified Parties”), and
agrees to hold Tenant Indemnified Parties harmless from and against any and all
losses, liabilities, damages, injuries, penalties, fines, costs, expenses and
claims of any and every kind whatsoever, including reasonable attorney’s fees
and costs (collectively “Environmental Liabilities”) paid, incurred or suffered
by, or asserted against, Tenant Indemnified Parties with respect to, or as a
direct or indirect result of, the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission or release from Landlord’s Property of
any Hazardous Materials which was brought in to Landlord’s Property by Landlord,
its agents, employees, or their respective predecessors-in-interest, or caused
by breach by Landlord, its agents, employees or their respective
predecessors-in-interest of any Environmental Regulation to which Landlord is
subject, and/or which was located upon the Leased Premises or Landlord’s
Property prior to the Commencement Date.  This indemnity shall survive the
termination of this Lease.

 

5.10.       Tenant’s Indemnity.  Tenant hereby indemnifies Landlord, its
successors and assigns, and their respective agents, contractors, employees,
members, partners, officers, and directors (“Landlord Indemnified Parties”), and
agrees to hold Landlord Indemnified Parties harmless from and against any and
all Environmental Liabilities paid, incurred or suffered by, or asserted
against, Landlord Indemnified Parties with respect to, or as a direct or
indirect result of, the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission or release from the Leased Premises or Landlord’s
Property of any Hazardous Materials which was brought in to the Leased Premises
or Landlord’s Property by Tenant, its agents or employees, or caused by breach
by Tenant of any Environmental Regulation to which Tenant is subject.  This
indemnity shall survive the termination of this Lease.

 

5.11.       Remediation.  In the event Hazardous Materials are or become present
at Landlord’s Property as the result of any cause whatsoever (other than
Hazardous Material which were brought in to the Leased Premises by Tenant, its
agents, employees or invitees), and such presence of Hazardous Materials renders
the Leased Premises Unusable (as hereinafter defined), then all rent shall be
abated with respect to the portion of the Leased Premises so damaged until such
time as the portion(s) of the Leased Premises so damaged are no longer rendered
Unusable.  For the purpose of this subsection, “Unusable” means that the Tenant
does not have access to all or any portion of the Leased Premises because of the
enforcement of any Environmental Regulation or the need to use all or any
portion of the Leased Premises for remediation of any Hazardous Materials, or
because the use of the Leased Premises would represent a risk to the health or
safety of Tenant, Tenant’s employees, agents or invitees.

 

6. INSURANCE

 

6.1.         Casualty Insurance.  Landlord shall at all times during the Term
keep all improvements which are now or hereafter located on the Landlord’s
Property insured against loss or damage by fire and the extended coverage
hazards at full insurance value with loss payable to Landlord, Landlord’s
mortgagee and such other parties as Landlord may designate, as their interests
may appear.

 

12

--------------------------------------------------------------------------------


 

Tenant agrees to reimburse Landlord for Tenant’s Proportionate Share of the cost
of such insurance. Tenant’s Proportionate Share under this Section 6.1 shall be
that proportion which the rentable area in the Leased Premises bears to the
total rentable area in the buildings located from time to time on the Landlord’s
Property.  Each month Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12) of its Proportionate Share of the estimated annual casualty
insurance premium. Upon Landlord’s receipt of any premium notice, Tenant shall
upon demand make up any deficiency to the extent of its Proportionate Share of
the estimated annual casualty insurance premium.

 

6.2.         Public Liability Insurance.  Landlord shall at all times during the
Term keep in full force and effect a policy of public liability and property
damage insurance with respect to the Landlord’s Property and all business
operated thereon, with limits of public liability not less than One Million and
No/100 ($1,000,000.00) Dollars for injury or death in any one occurrence, and
property damage liability insurance in the amount of One Hundred Thousand and
No/100 ($100,000.00) Dollars. The policies shall name Landlord, Tenant and
Landlord’s mortgagees as co-insureds as their interests may appear. Upon written
request by Tenant, Landlord shall provide the Tenant with evidence of such
insurance, including identification of the Tenant as a co-insured. Landlord may
from time to time during the Term increase the above stated coverage in its
discretion. Tenant shall reimburse Landlord for its Proportionate Share of the
cost of such insurance in the same manner as provided in Section 6.1 regarding
casualty insurance.

 

6.3.         Tenant’s Contents.  Tenant shall be responsible for obtaining such
insurance as it may deem advisable for all property located in the Leased
Premises and in common areas. It is understood that the insurance carried by
Landlord does not cover the risk of loss or damage to Tenant’s property. Tenant
waives any claim against Landlord and shall save Landlord harmless from any
claim for loss or damage to contents, merchandise, fixtures, equipment or work
done by Tenant regardless of the cause of any such damage or loss.

 

6.4.         Increase in Fire Insurance.  Tenant agrees that it will not keep or
use, in or upon the Leased Premises any article which may be prohibited by the
standard form fire insurance policy. If Tenant’s use or occupancy causes any
increase in premiums for fire or casualty insurance on the Landlord’s Property,
or the Leased Premises, or any part thereof, above the rate of the least
hazardous type of occupancy legally permitted in the Leased Premises, Tenant
shall pay the additional premium on such insurance. No part of such additional
premium resulting from the use or occupancy of another tenant shall be charged
to Tenant under Sections 6.1 and/or 6.2 of this Lease. The Tenant shall also pay
in such event any additional premium on any rent insurance policy that may be
carried by the Landlord for its protection against rent loss through fire or
other casualty. Bills for such additional premiums shall be rendered by Landlord
to Tenant at such times as Landlord may elect, and shall be due and payable by
Tenant when rendered, and the amount thereof shall be deemed to be, and be paid
as, additional rent.

 

6.5.         Hold Harmless.  Landlord shall not be liable for any loss, injury,
death, or damage to persons or property which at any time may be suffered or
sustained by Tenant or by any person whosoever may at any time be using or
occupying or visiting the Landlord’s Property or be in, on, or about the same,
whether such loss, injury, death, or damage shall be caused by or in any way
result from or arise out of any act, omission, or negligence of Tenant or of any
occupant, subtenant, visitor, or user of any portion of the Landlord’s Property,
or shall result

 

13

--------------------------------------------------------------------------------


 

from or be caused by any other matter or thing whether of the same kind as or of
a different kind than the matters or things above set forth, and Tenant shall
indemnify Landlord against all claims, liability, loss or damage whatsoever on
account of any such loss, injury, death, or damage. Tenant shall indemnify
Landlord against all claims, liability, loss or damage arising by reason of the
negligence or misconduct of Tenant, its agents or employees. Tenant hereby
waives all claims against Landlord for damages to the building and improvements
that are now on or hereafter placed or built on the Landlord’s Property and to
the property of Tenant in, on, or about the Landlord’s Property, and for
injuries to persons or property in or about the Landlord’s Property, from any
cause arising at any time. The preceding sentences shall not apply to loss,
injury, death, or damage arising by reason of the negligence or misconduct of
Landlord, its agents, or employees.

 

6.6.         Waiver of Subrogation.  Landlord and Tenant hereby release each
other from any and all liability or responsibility to the other (or to anyone
claiming through or under them by way of subrogation or otherwise) for any loss
or damage to property caused by fire or any of the extended coverage or
supplementary insurance contract casualties, even if such fire or other casualty
shall have been caused by the fault or negligence of the party or anyone for
whom such party may be responsible, provided, however, that this release shall
be applicable and in force and effect only in respect to loss or damage
occurring during such time as the releaser’s policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair or prejudice the right of the releaser to recover thereunder. Landlord
and Tenant each agree that their policies will include such a clause or
endorsement so long as the same is obtainable and if not obtainable, shall so
advise the other in writing and such notice shall release both parties from the
obligation to obtain such a clause or endorsement.

 

7.  DESTRUCTION OF LEASED PREMISES

 

7.1.         Destruction of Leased Premises.  If the building which includes the
Leased Premises is damaged or partially destroyed by fire or other casualty to
the extent of less than one-quarter (1/4) of the then cost of replacement
thereof above foundation, the same shall be repaired as quickly as is
practicable, by Landlord, except that the obligation of Landlord to rebuild
shall be limited to repairing or rebuilding of Landlord’s improvements. If the
building, which includes the Leased Premises is so destroyed or damaged to the
extent of one-quarter (1/4) or more of the then replacement cost thereof, then
either (i) Landlord may elect not to repair or rebuild by giving notice in
writing terminating this Lease, or (ii) Tenant may elect to terminate this Lease
in which either event this Lease shall be terminated as of the date of such
notice.

 

7.2.         Rebuilding by Landlord.  If Landlord shall undertake to restore or
repair the building which includes the Leased Premises, it shall initiate and
pursue the necessary work with all reasonable dispatch, in a manner consistent
with sound construction methods.

 

7.3.         Abatement of Rent Upon Destruction of Premises.  If such damage or
partial destruction renders the Leased Premises wholly untenantable, the base
rent shall abate until the Leased Premises have been restored and rendered
tenantable. If such damage or partial destruction renders the Leased Premises
untenantable only in part, the base rent shall abate proportionately as to the
portion of the Leased Premises rendered untenantable. Rent shall not

 

14

--------------------------------------------------------------------------------


 

abate under this section if the damage or destruction is caused by the
negligence or misconduct of Tenant, its agents, employees, customers or
invitees.

 

8.  EFFECT OF CONDEMNATION

 

8.1.         Total Condemnation.  In the event that the Leased Premises or such
part of the Leased Premises as will render the remainder untenantable, shall be
appropriated or taken under the power of eminent domain by any public or
quasi-public authority, this Lease shall terminate and expire as of the date of
taking.

 

8.2.         Partial Condemnation.  In the event of any other partial
condemnation, Tenant shall have the option of terminating this Lease on the
effective date of such condemnation by written notice to Landlord prior to such
effective date, unless Landlord shall provide to Tenant within a reasonable time
after such effective date reasonably comparable space to that taken.  For
purposes of this Section, reasonably comparable space shall mean space which is
in the same general area as that condemned, is in a similar type of building and
contains a similar floor plan, and is leased on similar economic and other terms
as this Lease.

 

8.3.         Landlord’s Damages.  In the event of any condemnation or taking,
whether whole or partial, the Tenant shall not be entitled to any part of the
award paid for such condemnation and Landlord is to receive the full amount of
such award. The Tenant hereby expressly waives any rights or claim to any part
thereof.

 

8.4.         Tenant’s Damages.  Although all damages in the event of any
condemnation are to belong to the Landlord whether such damages are awarded as
compensation for diminution in value of the leasehold or to the fee of the
Leased Premises, Tenant shall have the right to claim and recover from the
condemning authority, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant’s own right on account of
any and all damage to Tenant’s business by reason of the condemnation, and for
or on account of any cost or loss to which Tenant might be put in removing
Tenant’s property.

 

9.  REMEDIES

 

9.1.         Events of Default by Tenant.  Upon the failure by Tenant to pay
rent when due, Landlord may terminate this Lease or Tenant’s right to use and
occupy the Leased Premises by ten (10) days’ written notice to Tenant unless
Tenant within such ten (10) days pays all rent due. Upon the happening of any
one or more of the following events: (a) the levying of a writ of execution or
attachment on or against the property of Tenant; (b) the taking of any action
for the voluntary dissolution of Tenant; (c) the commencement of a mechanic’s
lien foreclosure action against Tenant as a result of a mechanic’s lien or claim
therefor against the land or building of which the Leased Premises are a part;
(d) the failure of Tenant to perform any other of the terms, provisions, and
covenants of this Lease, Landlord may terminate this Lease or Tenant’s right to
use and occupy the Leased Premises by thirty (30) days’ written notice to Tenant
unless Tenant, within such thirty (30) day period, cures the specified default
or, if the default is of a character which cannot be cured within thirty (30)
days, the Tenant commences and diligently pursues the cure of such default
within thirty (30) days.

 

15

--------------------------------------------------------------------------------


 

9.2.         Re-Entry by Landlord.  Upon such termination of the Lease or
termination of Tenant’s right to use and occupy the Leased Premises as
aforesaid, or if Tenant at any time during the Term vacates the Leased Premises
or ceases operating said business in the entire or any appreciable part of the
Leased Premises, except for causes beyond its control, Landlord may reenter the
Leased Premises.

 

9.3.         Right to Relet.  Should Landlord elect to reenter, as herein
provided, or should it take possession pursuant to legal proceedings or pursuant
to any notice provided for by law, it may either terminate this Lease or it may
from time to time without terminating this Lease, make such alterations and
repairs as may be necessary in order to relet the Leased Premises, and relet the
Leased Premises or any part thereof for such term or terms (which may be for a
term extending beyond the Term) and at such rental or rentals upon such other
terms and conditions as Landlord in its sole discretion may deem advisable upon
each such reletting. All rentals received by the Landlord from such reletting
shall be applied, first, to the payment of any indebtedness other than rent due
hereunder from Tenant to Landlord; second, to the payment of any costs of such
alterations and repairs; third, to the payment of rent due and unpaid future
rent as the same may become due and payable hereunder. If such rentals received
from such reletting during the month be less than that to be paid during that
month by Tenant hereunder, Tenant shall pay any such deficiency to Landlord.
Such deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of said Leased Premises by Landlord shall be construed as an election
in its part to terminate this Lease unless a written notice of such intention be
given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous breach. Should Landlord at any time reenter or terminate this Lease for
any breach, in addition to any other remedies it may have, it may recover from
Tenant all damages it may incur by reason of such breach, including the cost of
recovering the Leased Premises and reasonable attorney’s fees. All which amounts
shall be immediately due and payable from Tenant to Landlord.

 

9.4.         Parties May Remedy Defaults.  In the event of any breach hereunder
by either party, and in lieu of Landlord’s terminating this Lease as herein
provided, Landlord or Tenant respectively may immediately or at any time
thereafter, after having given the other party the requisite notice to correct
the same and that time for such correction having elapsed, cure such breach for
the account and at the expense of the other party. If Landlord or Tenant at any
time, by reason of such breach, is compelled to pay, or elects to pay, any sum
of money or do any act which will require the payment of any sum of money, or
incurs any expense, including reasonable attorney’s fees, in instituting or
prosecuting any action or proceeding to enforce such party’s rights hereunder,
the sum or sums so paid or incurred by such party, if paid or incurred by
Landlord, shall be deemed to be additional rent hereunder and shall be due from
Tenant to Landlord on the first day of the month following the payment of such
respective sums, and if paid or incurred by Tenant, shall be due and payable by
Landlord on demand with interest at the rate provided in Section 4.7 hereof.
This option is given to the parties is intended for their protection and its
existence shall not release the parties from the obligation to perform the terms
and covenants herein provided to be performed by the respective parties or
deprive Landlord of any legal rights which it may have by reason of any default
of Tenant.

 

16

--------------------------------------------------------------------------------


 

9.5.         Landlord’s Remedies:  Liquidated Damages.  In the event that at any
time, whether before or after the commencement of the Term hereof, a bankruptcy
petition shall be filed by Tenant or against Tenant and Tenant shall thereafter
be adjudicated a bankrupt, or such petition shall be approved by the court, in
any court or pursuant to any statute either of the United States or of any
State, whether in bankruptcy, insolvency, for reorganization under Chapter XI or
XIII of the Bankruptcy Act or under any other provisions of the Bankruptcy Act,
or under the provisions of any law of like impact, for the appointment of a
receiver or trustee of Tenant or for the property of Tenant, or if Tenant shall
make an assignment of Tenant’s property for the benefit of its creditors, or if
proceedings are instituted in a court of competent jurisdiction for the
reorganization, liquidation or involuntary dissolution of Tenant, then
immediately upon the happening of any such event, and without any entry or other
act by Landlord, this Lease and the Term and estate hereby granted (whether or
not the Term shall therefore have commenced) shall expire, terminate and come to
an end in the same manner and with the same force and effect as if the date of
such occurrence were the date hereinbefore fixed for the expiration of the Term
hereof. In the event of the termination of the Term hereof by the happening of
any such event, Landlord shall forthwith upon such termination, and any other
provisions of this Lease to the contrary notwithstanding, become entitled to
recover as and for liquidated damages caused by such breach of the provisions of
this Lease an amount equal to the difference between the then cash value of the
rent reserved hereunder for the unexpired portion of the demised Term and the
then cash rental value of the Leased Premises for such unexpired portion of the
Term hereby demised unless the statute which governs or shall govern the
proceeding in which such damages are to be provided limits or shall be entitled
to prove as and for liquidated damages an amount equal to that allowed by or
under such statute. The provision of this section shall be without prejudice to
Landlord’s right to prove in full damages for rent accrued prior to the
termination of this Lease but not paid. This provision of this Lease shall be
without prejudice of any rights given Landlord by any pertinent statute to prove
any amounts allowed thereby. In making such computation, the then cash rental
value of the Leased Premises shall be deemed prima facie to be the rent realized
upon any reletting, if such reletting can be accomplished by Landlord within a
reasonable time after such a termination of this Lease.

 

9.6.         Expenses of Landlord.  Upon the occurrence of an event of default
by Tenant, notwithstanding anything herein to the contrary and whether or not
Landlord terminates this Lease, Tenant shall promptly, upon request, reimburse
Landlord for all costs and expenses reasonably incurred in enforcing this Lease,
including reasonable attorneys’ fees.

 

9.7.         Waiver of Redemption.  Tenant hereby expressly waives any and all
rights of redemption granted by or under any present or future laws in the event
of Tenant’s being evicted or dispossessed for any cause, or in the event of
Landlord’s obtaining possession of the Leased Premises, by reason for the
violation by Tenant of any of the covenants or conditions of this Lease, or
otherwise.

 

9.8.         Defaults of Landlord.  Should Landlord be in default under the
terms of this Lease, Landlord shall cure such default within thirty (30) days
after written notice of such default from Tenant, or in the event such default
is of such a character as to require more than thirty (30) days to cure,
Landlord shall use due diligence to cure such default.

 

17

--------------------------------------------------------------------------------

 

9.9.         Rights Cumulative.  All rights and remedies of Landlord and Tenant
herein enumerated shall be cumulative and none shall exclude any other right or
remedy allowed by law, and said rights and remedies may be exercised and
enforced concurrently and whenever and as often as occasion therefor arises.

 

10.  MISCELLANEOUS

 

10.1.       Subordination.  At Landlord’s option, this Lease shall be
subordinated to any existing mortgages covering the Leased Premises, any
extension or renewal thereof, or to any new mortgages which may be placed
thereon from time to time, provided, however, anything to the contrary contained
herein notwithstanding, every such mortgage shall contain a provision that the
mortgagee shall recognize the validity of this Lease in the event of foreclosure
of the Landlord’s interest so long as Tenant shall not be in default under the
terms of this Lease. Tenant shall execute whatever instruments may be required
to effect such subordination.

 

10.2.       Sale of Property.  Landlord shall have the right at any time to
sell, transfer or convey its interest in all or any portion(s) of Landlord’s
Property, improvements and buildings of which the Leased Premises are a part to
any person, firm or corporation whatsoever, and upon any such sale, transfer or
conveyances, Landlord shall cease to be liable under any covenant, condition or
obligation imposed upon it by this Lease, or any of the terms and provisions
thereof; provided, however, that any such sale, transfer or conveyance shall be
subject to this Lease and that all of the Landlord’s covenants and obligations
contained herein shall be binding upon the subsequent owner or owners thereof;
and provided further that such transferee from Landlord shall in writing assume
the obligations of Landlord hereunder.

 

10.3.       Offset Statement.  Within ten (10) days after request therefor by
Landlord, or in the event that upon any sale, assignment or hypothecation of the
Leased Premises and/or all or any portion(s) of the Landlord’s Property by
Landlord an offset statement shall be required by Tenant; Tenant agrees to
deliver in recordable form a certificate to any proposed mortgagee or purchaser,
or to Landlord, certifying (if such be the case) that this Lease is in full
force and effect and that there are no defenses or offsets thereto, or stating
those claimed by Tenant.

 

10.4.       Attornment.  Tenant shall, in the event any proceedings are brought
for the foreclosure of, or in the event of exercise of the power or sale under
any mortgage made by the Landlord covering the Leased Premises, attorn to the
purchaser upon any such foreclosure or sale and recognize such purchaser as the
Landlord under this Lease.

 

10.5.       Recording.  Tenant shall not record this Lease without the written
consent of Landlord; however, upon the request of either party hereto the other
party shall join in the execution of memorandum or so called “short form” of
this Lease for the purpose of recordation. Said memorandum or short form of this
Lease shall describe the parties, the Leased Premises and the Term and shall
incorporate this Lease by reference.

 

10.6.       Excavations.  In case any excavation shall be made for buildings or
improvements or for any other purpose upon the land adjacent to or near the
Leased Premises, Tenant will afford to Landlord, or the person or persons, firms
or corporations causing or making such excavation, license to enter upon the
Leased Premises for the purpose of doing such work

 

18

--------------------------------------------------------------------------------


 

as Landlord or such person or persons, firms or corporations shall deem to be
necessary to preserve the walls or structures of the building from injury, and
to protect the building by proper securing of foundations. Insofar as Landlord
may have control over the same, all such work shall be done in a manner as will
not materially interfere with the operation of Tenant’s business in the Leased
Premises.

 

10.7.       Access to Leased Premises.  Tenant shall permit Landlord, its agents
and employees, upon reasonable prior notice, to enter the Leased Premises at all
reasonable times, for the purpose of making repairs, additions or alterations to
the building in which the Leased Premises are located, or for the purpose of
inspecting (including without limitation inspections for determining the
compliance by any laboratory and animal operations with minimum health and
safety requirements or standards) or for the purpose of posting notices of
availability for rent without any rebate or abatement of rent and without any
liability for any loss of occupation or quiet enjoyment of the Leased Premises. 
For purposes of this section, the standards set forth in the Guide for the Care
and Use of Laboratory Animals (which outlines the rules and regulations of the
Animal Welfare Act and the Public Health Service Policy on Human Care and Use of
Laboratory Animals) shall constitute such minimum standards.  In addition, upon
the request of Landlord, Tenant will promptly, within ten (10) days of
Landlord’s request, furnish to Landlord copies of all reports, filings and
records required to be maintained by Tenant with respect to hazardous materials
located or used in the Leased Premises, including all “Material Safety Data
Sheets.”  The exercise by Landlord of any of its rights under this provision
shall not be deemed an eviction or disturbance of Tenant’s use and possession of
the Leased Premises.

 

10.8.       Quiet Enjoyment.  If and so long as Tenant pays the rent reserved by
this Lease and performs and observes all of the covenants and provisions hereof,
Tenant shall quietly enjoy the Leased Premises, subject, however, to the terms
of this Lease.

 

10.9.       Notices.  Any notice required or permitted under this Lease shall be
deemed sufficiently given or served if sent by certified mail to Tenant at the
address of the Leased Premises, and to Landlord at its office or such other
place as it may designate in writing, and either party may by like written
notice at any time and from time to time designate a different address to which
notices shall subsequently be sent. Notices given in accordance with these
provisions shall be deemed received when mailed.

 

10.10.     Holding Over.  In the event Tenant remains in possession of the
Leased Premises after the expiration of this Lease and without the execution of
a new Lease, it shall be deemed to be occupying said Leased Premises as a Tenant
from month-to-month, subject to all conditions, provisions and obligations of
this Lease insofar as the same are applicable to a month-to-month tenancy.
Nothing in this section shall operate to preclude Landlord from removing Tenant
from the Leased Premises upon the expiration of this Lease.

 

10.11.     Consents by Landlord.  Whenever under this Lease provision is made
for Tenant securing the written consent or approval of Landlord, such consent or
approval will not be unreasonably withheld.

 

10.12.     Successors and Assigns.  The terms, covenants and conditions hereof
shall be binding upon and inure to the successors in interest and assigns of the
parties hereto.

 

19

--------------------------------------------------------------------------------


 

10.13.     Governmental Regulations.  Tenant shall, at Tenant’s sole cost and
expense, materially comply with all of the requirements of all city, county,
municipal, state, federal and other applicable governmental authorities, now in
force, or which may hereafter be in force, pertaining to signs, installations,
repairs and business operations in the Leased Premises and shall faithfully
observe all statutes now in force or which may hereafter be in force.  At any
time during the Term that Tenant is required to obtain a license from any local,
state or federal regulatory body, for the use of hazardous materials, Tenant
shall notify Landlord of the existence of such license and provide Landlord with
a copy of such license.  Upon termination of this Lease and prior to vacation of
the Leased Premises, Tenant shall fully comply with all terms of such license
and to the extent applicable, obtain a closure letter or similar written
confirmation of compliance with all license terms and provide a copy of such
letter or confirmation to Landlord.

 

10.14.     Certain Expenses of Landlord.  Any out-of-pocket expenses reasonably
incurred by Landlord for purposes of considering or acting upon any request for
consent or waiver under, or modification of, any of the provisions of this
Lease, including reasonable attorney’s fees, shall be promptly reimbursed by
Tenant upon Landlord’s request.

 

10.15.     Force Majeure.  In the event that either Landlord or Tenant shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, lock outs, labor disputes, inability to procure
materials, failure of power, restrictive governmental laws or regulations,
riots, insurrection, war or other reason of a like nature not attributable to
the negligence or fault of the party delayed in performing work or doing acts
required under the terms of this Lease, then performance of such act shall be
excused for the period of the unavoidable delay and the period for the
performance of any such act shall be extended for an equivalent period.
Provided, however, that this provision shall not operate to excuse Tenant from
the timely payment of rent and other payments required by the terms of this
Lease.

 

10.16.     General.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent or of partnership or of joint venture or of any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of rent nor any other provisions
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship between Landlord and Tenant other than the relationship
of landlord and tenant. No waiver of any default of Tenant or Landlord hereunder
shall be implied from any omission by Landlord or Tenant any action on account
of such default if such default persists or is repeated, and no express waiver
shall affect any default other than the default specified in the express waiver
and that only for the time and to the extent therein stated. One or more waivers
of any covenant, term or condition of this Lease by Landlord or Tenant shall not
be construed as a waiver of a subsequent breach of the same covenant, term or
conditions. The consent or approval by Landlord to or of any act by Tenant
requiring the Landlord’s consent or approval shall not be deemed to waive or
render unnecessary Landlord’s consent or approval to or of any subsequent
similar act by Tenant. The invalidity or unenforceability of any provision
hereof shall not affect or impair any provision. The plural sense where there is
more than one tenant and to either corporations, associations, partnership or
individuals, male or females, shall in all instances be assumed as though in
each case fully expressed. The laws of the State of Wisconsin shall govern the
validity, performance and enforcement of this Lease. The submission of this
Lease for

 

20

--------------------------------------------------------------------------------


 

examination does not constitute a reservation of or option for the Leased
Premises and this Lease becomes effective as a Lease only upon execution and
delivery thereof by Landlord and by Tenant. The headings contained herein are
for convenience only and do not define, limit or construe the contents of the
provisions hereof. All negotiations, representations and understandings between
the parties are incorporated herein and may be modified or altered only by
agreement in writing between the parties.

 

10.17.     Broker.  Landlord and Tenant represent to each other that no broker
or person is entitled to any commission by reason of the negotiation and
execution of this Lease other than Siegel-Gallagher, Inc. (“Broker”), and
Landlord agrees that Landlord shall be solely responsible for the fees and
commissions of the Brokers pursuant to separate agreement(s).  Landlord and
Tenant agree to indemnify, defend and hold each other harmless against any and
all claims by any other person for brokerage commissions or fees arising out of
any conversation, negotiations or other dealings held by the other party with
any other broker regarding this Lease.

 

10.18.     Landlord’s Contingency.  Notwithstanding anything to the contrary set
forth herein, Landlord and Tenant hereby acknowledge and agree that (i) as of
the date of this Lease, the Leased Premises are leased to EMD; and
(ii) Landlord’s obligations under this Lease are contingent upon Landlord
entering into a lease amendment with EMD wherein EMD agrees to release its
rights with respect to the Leased Premises (the “EMD Amendment”).  In the event
EMD fails to execute the EMD Amendment, Landlord shall so notify Tenant in
writing, and this Lease shall automatically terminate as of the date seven
(7) days after the date upon which Landlord so notifies Tenant.  Landlord and
Tenant further acknowledge and agree that Landlord shall have no liability to
Tenant in the event this Lease is terminated by Landlord pursuant to this
Section 10.18.  Landlord shall use good faith efforts and due diligence to cause
the full execution of the EMD Amendment.

 

10.19.  Attachments.  The following are attached hereto and made a part hereof
with the same force and effect as if set forth in full herein:

 

(a)

Exhibit A:

Legal Description of Landlord’s Property.

(b)

Exhibit B-1:

Location of Leased Premises.

(c)

Exhibit B-2:

Floor Plan.

(d)

Exhibit C:

Rules and Regulations.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease and affixed
their respective seals as of the day, month and year set forth below.

 

LANDLORD:

 

TENANT:

UNIVERSITY RESEARCH PARK,

 

EXACT SCIENCES CORPORATION

INCORPORATED

 

 

 

 

 

 

 

 

By:

/s/ Mark D. Bugher

 

By:

/s/ Kevin T. Conroy

 

Mark D. Bugher

 

Name:

Kevin T. Conroy

 

Assistant Secretary/Treasurer

 

Title:

Pres. / CEO

 

 

 

 

 

Date:

11/10/2009

 

Date:

11/10/2009

 

21

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

The Premises shall be a smoke-free environment.  No smoking shall be permitted
anywhere in the building or in or around the main entrance (fronting Science
Drive) to the building.

 

22

--------------------------------------------------------------------------------
